Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Reply filed on 04/23/2021 is hereby acknowledged.  The cancellation without prejudice of claims 9, 11-12, 17 and 19 is hereby acknowledged.
Claims 1-8, 10, 13-16, 18 and 2-22 are pending and examined herein on the merits.
	The amendments to the claims have necessitated New Grounds of rejection which are presented below.  Each previous rejection of record is listed below as being overcome or maintained accordingly.

Claim Objections
The objection to Claims 9 and 17 is rendered moot by the cancellation without prejudice of claims 9 and 17.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The rejection of Claims 7 and 16 under 35 U.S.C. 112(b), as being indefinite is overcome in response to Applicants arguments filed on 04/23/2021 when taken together with the claim amendments.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claim 8 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 8 recites “comprises selecting the plant based on a plurality of SNP markers:”.  Because the article “a” is used before plurality, it is not clear if the claimed plurality requires all of the listed markers after the colon, or merely a subset of the listed markers.  Accordingly, the metes and bounds of the claim are unclear.  Correction is required.  

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7, 10, 13-16, 18, and 20-22 remain rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention. 
The claims are drawn to methods of obtaining germplasm and breeding sunflowers and sunflowers produced therein wherein any markers whatsoever are used for a large segment of 
In contrast, the specification describes the use of 7 specific genetic markers for use in breeding sunflowers for resistance to verticillium wilt resistance wherein QTLs from sunflower line CN8816R are assayed for and selected wherein the genetic markers are listed in instant claims 1, 8, and 13.  The specification does not describe any other genetic markers, QTLs or other source material for use with their invention, nor does the specification describe what sequence features and requirements would allow one of skill in the art to use any other genetic markers or QTLs for use with their invention such that one of skill in the art would be apprised of which markers fall within the scope of the claimed invention for use with the instantly claimed methods.  The sunflowers of the instant claims are similarly not described by either genetic sequence, QTL boundary along with source such that one of skill in the art would be able to determine whether or not they were in possession of the instantly claimed subject matter.  Since the markers are unspecified, any sunflower with resistance to verticillium wilt might appear to meet the limitations of the instant claims.  Such would have been cited as prior art but for the location of the markers and the QTL being required to reside on chromosome 10 or chromosome 11 within a particular genetic segment.  Even with said segments being specified in terms of location, the instantly claimed subject matter reads on countless markers and QTLs with undetermined size that have not been adequately described in the instant specification.  Accordingly, the instant claims as currently written are not adequately described over their entire breadth.  It is noted, that the mere recitation of the markers as one or more being comprised by the claimed QTL, does not require the use of that particular marker for 
Response to Arguments
Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive. Applicants urge that the claims as amended clarify that recited QTLs comprise seven SNP markers (see page 9 of response).
This is not persuasive because as a first matter the claims do not require the QTL to comprise all 7 markers but rather comprise “one or more”, but secondly do not specify using the actual markers for selection and identification, such that one of skill in the art would be able to determine whether or not they are in possession of the instant invention.  Would the use of other markers on chromosome 10 or 11 meet the limitations of the instant claims?  It appears as currently written that using any marker on chromosome 10 or 11 for breeding wherein the resultant sunflower has verticillium wilt resistance would read on the claims as currently written.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10477788. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite nearly identical methods with overlapping marker sets and in the case of claim 12 identical marker sets.
Response to Arguments
Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive.
Applicants urge that the cancellation of claims 9, 12 and 17 render the double patenting rejection moot.  This is not persuasive because the limitations of the cancelled claims were imported into amended claims which would still be rejected on the same basis.
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT T PAGE/Primary Examiner, Art Unit 1663